                                                                          Case 2:17-cv-03007-APG-VCF Document 385 Filed 02/08/21 Page 1 of 4


                                                                           Richard W. Epstein, Esq. (admitted Pro Hac Vice)
                                                                      1    Jeffrey Backman, Esq. (admitted Pro Hac Vice)
                                                                           Michelle Durieux, Esq. (admitted Pro Hac Vice)
                                                                      2    GREENSPOON MARDER LLP
                                                                           200 East Broward Blvd., Ste. 1800
                                                                      3
                                                                           Fort Lauderdale, FL 33301
                                                                      4    Tel: 954 491-1120
                                                                           Facsimile: 954-343-5624
                                                                      5    Richard.Epstein@gmlaw.com
                                                                           Jeffrey.Backman@gmlaw.com
                                                                      6    Michelle.Durieux@gmlaw.com

                                                                      7    Phillip A. Silvestri, Esq.
                                                                           Nevada Bar No. 11276
                                                                      8    GREENSPOON MARDER LLP
                                                                           3993 Howard Hughes Parkway, Ste. 400
                                                                      9    Las Vegas, NV 89169
                                                                     10    Tel: 702-978-4249
                                                                           Fax: 954-333-4256
GREENSPOON MARDER LLP

                        Phone: (702) 978-4249/ Fax: (945) 333-4256




                                                                     11    Phillip.Silvestri@gmlaw.com
                         3993 Howard Hughes Parkway, Suite 400




                                                                     12    Kimberly Maxson-Rushton
                                 Las Vegas, Nevada 89169




                                                                           Nevada Bar No. 5065
                                                                     13
                                                                           Gregory Kraemer
                                                                     14    COOPER LEVENSON, P.A.
                                                                           3016 W. Charleston Blvd., #195
                                                                     15    Las Vegas, NV 89102
                                                                           T:     (702) 366-1125
                                                                     16    F:     (702) 366-1857
                                                                           krushton@cooperlevenson.com
                                                                     17
                                                                           gkraemer@cooperlevenson.com
                                                                     18
                                                                           Attorneys for Plaintiff
                                                                     19
                                                                                                            UNITED STATES DISTRICT COURT
                                                                     20                                          DISTRICT OF NEVADA
                                                                     21
                                                                           DIAMOND RESORTS U.S. COLLECTION                    Case No.: 2:17-cv-03007-APG-VCF
                                                                     22    DEVELOPMENT, LLC, a Delaware Limited
                                                                           Liability Company,
                                                                     23
                                                                                                     Plaintiff,                  STIPULATION AND [PROPOSED]
                                                                     24                                                         ORDER TO EXTEND DEADLINE TO
                                                                                  v.
                                                                     25                                                          RESPOND TO SGB’s MOTION TO
                                                                           REED HEIN & ASSOCIATES, LLC d/b/a                           STRIKE [ECF #380]
                                                                     26    TIMESHARE EXIT TEAM, a Washington
                                                                           Limited Liability Company; BRANDON REED,                       [First Request]
                                                                     27    an individual and citizen of the State of
                                                                     28    Washington; TREVOR HEIN, an individual and
                                                                           citizen of Canada; THOMAS PARENTEAU, an

                                                                                                                          1
                                                                           45810159v1
                                                                          Case 2:17-cv-03007-APG-VCF Document 385 Filed 02/08/21 Page 2 of 4


                                                                           individual and citizen of the State of
                                                                      1    Washington; HAPPY HOUR MEDIA GROUP,
                                                                      2    LLC, a Washington Limited Liability Company;
                                                                           MITCHELL R. SUSSMAN, ESQ. d/b/a THE
                                                                      3    LAW OFFICES OF MITCHELL REED
                                                                           SUSSMAN & ASSOCIATES, an individual and
                                                                      4    citizen of the State of California; SCHROETER,
                                                                           GOLDMARK & BENDER, P.S., a Washington
                                                                      5
                                                                           Professional Services Corporation; and KEN B.
                                                                      6    PRIVETT, ESQ., a citizen of the State of
                                                                           Oklahoma,
                                                                      7
                                                                                                  Defendants.
                                                                      8
                                                                                  Pursuant to LR IA 6-1 and Fed. R. Civ. P. 6(b)(1)(A) (“FRCP”), Plaintiff Diamond
                                                                      9
                                                                           Resorts U.S. Collection Development, LLC (“Diamond”), and Defendant Schroeter Goldmark &
                                                                     10
GREENSPOON MARDER LLP




                                                                           Bender, P.S. (“SGB”) hereby stipulate to extend Diamond’s Response to SGB’s Motion to Strike
                        Phone: (702) 978-4249/ Fax: (945) 333-4256




                                                                     11
                         3993 Howard Hughes Parkway, Suite 400




                                                                           [ECF 380] (the “Motion”), currently set for February 8, 2021, or a period of one (1) week,
                                                                     12
                                 Las Vegas, Nevada 89169




                                                                           through February 15, 2021, and as grounds state as follows:
                                                                     13
                                                                                  1.      SGB Filed the Motion on January 25, 2021.
                                                                     14
                                                                                  2.      Between the filing of the Motion, and Diamond’s present response deadline,
                                                                     15
                                                                           Diamond was required to respond to Requests for Production from both SGB and Defendant
                                                                     16
                                                                           Reed Hein & Associates, as well as respond to SGB’s Interrogatories. In conjunction therewith,
                                                                     17
                                                                           Diamond produced over 150,000 pages of documents.
                                                                     18
                                                                                  3.      In addition to the discovery responses, the parties have been engagaed in ongoing
                                                                     19
                                                                           meet and confer efforts regarding several other issues. Though the parties have been working
                                                                     20
                                                                           diligently to resolve many of these issues, it is likely that the parties will seek the Court’s
                                                                     21
                                                                           intervention in the relatively near future.
                                                                     22
                                                                                  4.      In order to adequately respond to SGB’s Motion, and the issues presented therein,
                                                                     23
                                                                           the Diamond and SGB agree that Diamond’s deadline to file its response should be extend one
                                                                     24
                                                                           (1) week, up to and including February 15, 2021.
                                                                     25
                                                                           ///
                                                                     26
                                                                           ///
                                                                     27
                                                                           ///
                                                                     28


                                                                                                                          2
                                                                           45810159v1
                                                                          Case 2:17-cv-03007-APG-VCF Document 385 Filed 02/08/21 Page 3 of 4



                                                                      1           5.     This is the Parties’ first request for extension of this deadline, and it is not
                                                                      2    intended to cause any delay or prejudice to any party. Defendant does not object to the requested
                                                                      3    extension.
                                                                      4           Dated this 5th day of February, 2021.
                                                                      5    GREENSPOON MARDER LLP
                                                                      6                                                        LIPSON NEILSON, P.C.

                                                                      7    ____/s/ Phillip A. Silvestri, Esq._______           /s/ Megan H. Thongham, Esq.___________
                                                                           PHILLIP A. SILVESTRI, ESQ.                          JOSEPH P. GARIN, ESQ.
                                                                      8    Nevada Bar No. 11276                                Nevada Bar No. 6653
                                                                           3993 Howard Hughes Parkway, Suite 400               MEGAN H. THONGHAM, ESQ.
                                                                      9
                                                                           Las Vegas, NV 89169                                 Nevada Bar No. 12404
                                                                     10                                                        9900 Covington Cross Drive, Suite 120
                                                                           Attorneys for Plaintiff                             Las Vegas, NV 89144-7052
GREENSPOON MARDER LLP

                        Phone: (702) 978-4249/ Fax: (945) 333-4256




                                                                     11    Diamond Resorts U.S. Collection
                         3993 Howard Hughes Parkway, Suite 400




                                                                           Development, LLC                                    Attorneys for Defendant
                                                                     12                                                        Schroeter, Goldmark & Bender, P.S.
                                 Las Vegas, Nevada 89169




                                                                     13
                                                                     14
                                                                     15
                                                                     16
                                                                                                                               IT IS SO ORDERED
                                                                     17
                                                                     18                                                        _________________________________
                                                                                                                               UNITED STATES DISTRICT JUDGE
                                                                     19
                                                                     20                                                                February 8, 2021
                                                                                                                               DATED: ______________
                                                                     21
                                                                     22
                                                                     23
                                                                     24
                                                                     25
                                                                     26
                                                                     27
                                                                     28


                                                                                                                           3
                                                                           45810159v1
                                                                          Case 2:17-cv-03007-APG-VCF Document 385 Filed 02/08/21 Page 4 of 4



                                                                      1                                     CERTIFICATE OF SERVICE
                                                                      2             I HEREBY CERTIFY that I electronically filed the foregoing with the Clerk of the
                                                                      3    Court by using the CM/ECF system on this 5th day of December, 2021. I also certify that the
                                                                      4    foregoing document is being served this day on all counsel of record or pro se parties identified
                                                                      5    on the Court’s Service List via transmission of Notices of Electronic Filing generated by
                                                                      6    CM/ECF. For any counsel or parties who are not are not authorized to receive Notices of
                                                                      7    Electronic Filing electronically, I certify that I served those parties via First Class U.S. Mail.
                                                                      8
                                                                      9
                                                                                                                          /s/ Phillip A. Silvestri
                                                                     10                                                   An employee of Greenspoon Marder LLP
GREENSPOON MARDER LLP

                        Phone: (702) 978-4249/ Fax: (945) 333-4256




                                                                     11
                         3993 Howard Hughes Parkway, Suite 400




                                                                     12
                                 Las Vegas, Nevada 89169




                                                                     13
                                                                     14
                                                                     15
                                                                     16
                                                                     17
                                                                     18
                                                                     19
                                                                     20
                                                                     21
                                                                     22
                                                                     23
                                                                     24
                                                                     25
                                                                     26
                                                                     27
                                                                     28


                                                                                                                              4
                                                                           45810159v1
